    Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 1 of 18 Page ID
                                     #:72548
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:15-cv-02034-JVS-JCGx                                       Date   Nov. 23, 2020
 Title             Natural-Immunogenics Corp. v. Newport Trial Group, et al


 Present: The Honorable             James V. Selna, U.S. District Court Judge
           Lisa Bredahl/Rolls Royce Paschal                                   Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Defendants Knowles and Reid’s
                        Motion for Partial Judgment on the Pleadings

       Defendants Victoria C. Knowles (“Knowles”) and David Reid (“Reid”) moved for
partial judgment on the pleadings against Plaintiff Natural-Immunogenics Corporation’s
(“NIC”) Racketeer Influenced and Corrupt Organizations Act (“RICO”) and California
Unfair Competition Law (“UCL”) claims against them. Dkt. No. 1057. NIC opposed the
motion. Dkt. No. 1059.

       Both Knowles and Reid and NIC filed requests for judicial notices attached to their
briefing materials. Dkt. Nos. 1058 and 1060.

       Reid and Knowles requested a hearing claiming that the Court’s analysis did not
discuss Federal Rule of Civil Procedure 9(b). Dkt. No. 1070. The Court requested each
party to file briefing on the issue. Dkt. No. 1071. Knowles and Reid and NIC both
timely filed. Dkt. Nos. 1076 and 1077. As discussed below, the Court finds that no oral
hearing is necessary.

      For the following reasons, the Court GRANTS in part and DENIES in part the
motion. The Court GRANTS Knowles and Reid’s request for judgment as a matter of
law on NIC’s California UCL claim, but DENIES their request for the same on NIC’s
RICO claim. The Court also GRANTS both requests for judicial notice.

                                                    I. BACKGROUND

     The background is well known to both parties. This case concerns litigation
between NIC and NTG, its attorneys, and its clients. In March 2012, NTG brought a
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 18
    Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 2 of 18 Page ID
                                     #:72549
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                                    Date   Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

false advertising lawsuit against NIC, Nilon v. Natural-Immunogenics Corp., Case No.
3:12-cv-00930-LAB-BGS (S.D. Cal. 2012). (Second Amended Complaint (“SAC”),
Docket No. 92 ¶ 13.) NIC alleges that this lawsuit was fabricated and fraudulent, and
part of a larger scheme whereby NTG would routinely bring fabricated class action
lawsuits against corporate defendants for the purpose of extorting settlements. Id.
Specifically, NIC alleges that the NTG Defendants perpetrated two litigation schemes:
(1) the false-advertising scheme and (2) the wiretapping scheme.1

       NIC originally filed this action on December 7, 2015, alleging RICO injuries in the
form of attorneys’ fees and costs incurred in defending against NTG’s claims in Nilon.
Dkt. No. 1. On February 22, 2016, all defendants moved to dismiss the First Amended
Complaint. Dkt. Nos. 42 and 43. NIC filed a Second Amended Complaint on May 10,
2016. Dkt. No. 92. NIC then was granted leave to file a Third Amended Complaint after
the original deadline to amend the pleadings passed, which it did on March 24, 2020.
Dkt. No. 910. All Defendants then moved to dismiss the third amended complaint. Dkt.
Nos. 913, 917. The operative complaint, the fourth amended complaint, was then filed.
Dkt. 1007.

      Each iteration of NIC's complaint has alleged the same injury. See Dkt. No. 30 at
¶¶ 476–82; see also Dkt. No. 92 at ¶¶ 146–47, 332, 351, 387–91; Dkt. No. 911 at ¶¶ 14,
121, 165–66, 411, 447–51; Dkt. No. 1007 at ¶¶ 14, 121, 165–66, 411, 447–51.

                                      II. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12©), “[a]fter the pleadings are closed—but
early enough not to delay trial—a party may move for judgment on the pleadings.” A

         1
          NIC’s SAC identifies four lawsuits filed in connection with the false advertising scheme: (1)
Nilon v. Natural-Immunogenics Corp., Case No. 3:12-cv-00930-LAB-BGS; (2) Pfleg v. Nature’s Way
Products, Inc., Case No. 37-2012-0051979-CU-MT-NC (San Diego Cty. Sup. Ct. 2012); (3) Dronkers v.
Kiss My Face, LLC, Case No. 3:12-01151-JAH (S.D. Cal. 2012); and (4) Morales v. Magna, Inc., Case
No. 3:10-cv-01601-EDL (N.D. Cal. 2010). (Id. ¶¶ 49–147, 175–221, 265–281.) NIC’s SAC also
identifies four lawsuits filed in connection with the wiretapping scheme: (1) Nilon v. Chromadex, Inc.,
Case No. 56-2013-00436790-CU-MT-VTA (Ventura Cty. Sup. Ct. 2013); (2) Demulder v. Carter-Reed
Co., LLC, Case No. 3:12-cv-0333-BTM (S.D. Cal. 2012); (3) Schoonover v. Himalaya Drug Co., Case
No. 12-cv-1782 (S.D. Cal. 2012); and (4) Torres v. Nutrisystem, Case No. 8:12-cv-01854-CJC-JPR
(C.D. Cal. 2012). (Id. ¶¶ 148–174, 222–264, 282–317.)
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 2 of 18
    Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 3 of 18 Page ID
                                     #:72550
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

court should grant a motion for judgment on the pleadings if, “taking all the allegations
in the pleading as true, the moving party is entitled to judgment as a matter of law.”
McSherry v. City of Long Beach, 423 F.3d 1015, 1021 (9th Cir. 2005).

        For purposes of a Rule 12(c) motion, “the allegations of the non-moving party
must be accepted as true, while the allegations of the moving party which have been
denied are assumed to be false.” Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,
896 F.2d 1542, 1550 (9th Cir. 1989) (citing Doleman v. Meiji Mut. Life Ins. Co., 727
F.2d 1480, 1482 (9th Cir. 1984)); Austud v. United States, 386 F.2d 147, 149 (9th Cir.
1967). Judgment on the pleadings is proper when the moving party “clearly establishes
on the face of the pleadings that no material issue of fact remains to be resolved and that
it is entitled to judgment as a matter of law.” Hal Roach Studios, 896 F.2d at 1550;
Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 978–79 (9th Cir. 1999). Thus,
the defendant is not entitled to judgment on the pleadings if the complaint raises issues of
fact, which, if proved, would support recovery. Cf. Fleming v. Pickard, 581 F.3d 922,
925 (9th Cir. 2009) (affirming the grant of a defendant's Rule 12(c) motion where the
complaint raised only an issue of law, not fact). Likewise, the plaintiff is not entitled to
judgment on the pleadings if the answer raises issues of fact or an affirmative defense,
which, if proved, would defeat the plaintiff's recovery. Gen. Conference Corp. of
Seventh–Day Adventists v. Seventh–Day Adventist Congregational Church, 887 F.2d
228, 230 (9th Cir. 1989).

      The same standard as a Rule 12(b)(6) motion governs a Rule 12(c) motion.
Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012); United States ex rel.
Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).

       In resolving a 12(b)(6) motion, a court uses a two-pronged approach. First, a court
must accept all well-pleaded factual allegations as true, but “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nor must a court “accept as true a legal
conclusion couched as a factual allegation.” Id. at 678–80 (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)). Second, assuming the veracity of well-pleaded
factual allegations, a court must “determine whether they plausibly give rise to an
entitlement to relief.” Id. at 679. This determination is context-specific, requiring a court
to draw on its experience and common sense, but there is no plausibility “where the well-

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 3 of 18
     Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 4 of 18 Page ID
                                      #:72551
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

                                       III. DISCUSSION

A.       Parties Request for Judicial Notice

      Under Federal Rule of Evidence 201, the Court may take judicial notice of matters
of public record if the facts are not “subject to reasonable dispute.” Lee v. City of Los
Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); see Fed. R. Evid. 201(b).

      Because factual challenges have no bearing under Rule 12(b)(6), generally, the
Court may not consider material beyond the pleadings in ruling on a motion to dismiss.
Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001), overruled on other
grounds, Galbraith v. Cnty. of Santa Clara, 307 F. 3d 1119, 1125 (9th Cir. 2002).

      There are, however, three exceptions to this rule that do not demand converting the
motion to dismiss into one for summary judgment. Lee, 250 F.3d at 688. First, pursuant
to Federal Rule of Evidence 201, the Court may take judicial notice of matters of public
record, but it “cannot take judicial notice of disputed facts contained in such public
records.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018), cert.
denied sub nom. Hagan v. Khoja, 139 S. Ct. 2615, 204 L. Ed. 2d 264 (2019) (citing Lee,
250 F.3d at 689); see Fed. R. Evid. 201(b). Second, the Court“may take [judicial] notice
of proceedings in other courts, both within and without the federal judicial system, if
those proceedings have a direct relation to matters at issue.” Bias v. Monynihan, 508
F.3d 1212, 1225 (9th Cir. 2007) (internal citations and quotation marks omitted).

     Knowles and Reid request that the Court take judicial notice of the following
documents:
     •     Defendant Natural-Immunogenics Corp.’s Answer to Class Action
           complaint, filed in Andrew Nilon v. Natural-Immunogenics Corp. (USDC
           Southern District of California, Case No.: 3:12-cv-00930) (herein, Nilon) on
           July 26, 2012.
     •     Order Denying Motion for Class Certification Without Prejudice, filed in
           Nilon on September 30, 2013.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 4 of 18
     Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 5 of 18 Page ID
                                      #:72552
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                             Date    Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

         •  Order on NIC’s Motion to Dismiss and Nilon’s Motion for Class
            Certification, filed in Nilon on April 15, 2014.
      •     Order Granting in Part and Denying in Part Defendant’s Motion to Compel,
            filed in Nilon on July 31, 2014.
      •     Order on Plaintiff’s Motion to Substitute Class Representative, filed in Nilon
            on August 22, 2014.
      •     Notice of Hearing and Defendant’s Motion for Rule 11 and Other Monetary
            Sanctions, filed in Nilon on June 24, 2015.
      •     Memorandum of Points and Authorities in Support of Defendant’s Motion
            for Rule 11 and Other Monetary Sanctions, filed in Nilon on June 24, 2015.
      •     Order Denying Defendant’s Motion for Sanctions, filed in Nilon on October
            28, 2015.
Dkt. No. 1058 at 1-2.

      NIC requests that the Court take judicial notice of the following documents
      •     Appellants’ Opening Brief filed on May 31, 2007, in Thomas v. Baca, Case
            No. 07-55489 (9th Cir. 2007) (“Thomas”).
      •     Appellees’ Answering Brief, filed in Thomas on August 6, 2007
      •     Appellants’ Reply Brief, filed in Thomas on October 12, 2007
Dkt. No. 1060 at 2.

       The Court takes judicial notice of the documents in the Request for Judicial
Notices (“RJN”) pursuant to Fed. R. Evid. 201. All of the documents in the RJNs contain
facts that “can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” Fed. R. Evid. 201(b)(2).

B.       Whether the Motion is Untimely

       In its Opposition, NIC argues that Knowles and Reid have filed an untimely
motion. Dkt. No. 1059 at 3. Citing to a series of cases, they argue that the motion was
not made early enough not to delay trial, that there is no justification for delay, and that
the arguments raised in their motion have been argued before. Id. at 3-5 (citing Sec. &
Exch. Comm’n v. Hemp, Inc., No. 2:16-CV-01413, 2018 WL 1220566, at *2 (D. Nev.
Mar. 8, 2018); Northrop Grumman Corp. v. Factory Mut. Ins. Co., No. 05-CV-08444,
2006 WL 8422003, at *1 (C.D. Cal. Aug. 9, 2006); Sweden v. Melius, No. CV1404492,
2015 WL 7573622, at *7 (C.D. Cal. Nov. 25, 2015); Slaight v. Tata Consultancy Servs.,
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 5 of 18
     Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 6 of 18 Page ID
                                      #:72553
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

Ltd., No. 15-CV-01696, 2018 WL 3820598, at *3 (N.D. Cal. Aug. 10, 2018); Jones v.
Town of Quartzsite, No. CV-12-2629, 2014 WL 12617038, at *2 (D. Ariz. Feb. 24,
2014)).

        In their Reply, Knowles and Reid argue that their motion is timely. Reply at 13,
Dkt. No. 1063. They argue that there is no possibility that their motion could delay trial
because NIC does not request leave to amend its Complaint as a result of their motion.
Id. at 13. Thus, Knowles and Reid conclude that the Opposition is mistaken in
contending that the motion is untimely merely because it was filed fourth months before
the scheduled pretrial conference. Id.

      NIC filed its Fourth Amended Complaint on June 18, 2020. Dkt. No. 1007.
Defendants answered the Complaint in early July, 2020. Dkt. Nos. 1016, 1017, and
1020.

       The Court cannot conclude that the motion is untimely, especially given the
counterclaims, amended counterclaims, and amended complaints that have been filed
over the almost five years that have passed since the original complaint.

B.       Judgment as a Matter of Law on NIC’s RICO Claims

       In its motion, Knowles and Reid argue that they are entitled to judgment as a
matter of law as to NIC’s RICO claims because NIC’s damages are non-recoverable
attorney’s fees, NIC’s own allegations negate any possibility of a RICO injury resulting
from the predicate offenses, and finally, that the RICO statute does not authorize private
equitable relief. Dkt. No. 1057 at 3-11. The Court considers each of these arguments
individually.

I.       Applicability of Attorney’s Fees in RICO Suits

      Knowles and Reid argue that NIC cannot allege that they caused any injury to it
because the Ninth Circuit does not recognize the incurment of legal fees as an injury
cognizable under RICO. Id. at 4-5 (citing Thomas v. Baca, 308 Fed. App’x 87 (9th Cir.
2009). They argue that though the Court earlier considered the applicability of Thomas,
noting that it did not foreclose the possibility of recovery of attorney’s fees as RICO
damages, see Dkt. No. 88-1 at 18-19, “[t]oday though, the weight of persuasive authority
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 6 of 18
    Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 7 of 18 Page ID
                                     #:72554
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

in this District and elsewhere holds that indeed, legal fees are not an injury cognizable
under RICO.” Id. at 5 (citing Herzer v. Redstone, No. 17-CV-7545 PSG (KSX), 2018
WL 5094933 (C.D. Cal. July 10, 2018)).

       NIC claims that attorney’s fees incurred in defending sham lawsuits are cognizable
injuries under RICO. Dkt. No. 1059 at 6.

        First, NIC claims that because the Court has previously held that legal fees
represent a cognizable injury, that is the law of the case and should govern here, and that
Knowles and Reid have failed to demonstrate a basis to depart from the law of the case.
Id. at 6-7 (citing Dkt. No. 88-1 at 18-19).

       Second, because NIC’s attorney’s fees were in response to a demand letter which
“threatened and pursued sham claims advanced through false representations and material
omissions of fact,” NIC contends that these fees constitute an injury directly connected to
NTG’s racketeering activity. Id. at 8 (citing In re Outlaw Lab., LP Litig., No. 18-cv-840,
2020 WL 1953585, at *8 (S.D. Cal. Apr. 23, 2020), recons. denied, No. 18-CV-840, 2020
WL 3469387 (S.D. Cal. June 25, 2020); Canyon Cty. v. Syngenta Seeds, Inc., 519 F.3d
969, 975 (9th Cir. 2008); Burger v. Kuimelis, 325 F. Supp. 2d 1026, 1035 (N.D. Cal.
2004); Harmoni Int'l Spice, Inc. v. Wenxuan Bai, No. CV1600614, 2016 WL 9275400, at
*1 (C.D. Cal. Nov. 14, 2016), rev’d and remanded sub nom. Harmoni Int’l Spice, Inc. v.
Hume, 914 F.3d 648 (9th Cir. 2019)). NIC also analogizes the instant case to In re
Outlaw Lab., in which defendants allegedly operated a RICO scheme similar to the one
here involving sham demand letters and threats of litigation and where defendants
brought similar counterclaims. In re Outlaw Lab., 2020 WL 1953585, at *9-10.

      Third, NIC argues that “the precedent draws a clear distinction between fees
incurred in prosecuting a RICO claim in contrast with fees incurred in defending the prior
under litigation,” and that the defense of those suits is cognizable, but the prosecution of
them is not. Id. (citing In re Outlaw Lab., 2020 WL 1953584, at *9; Lauter, v.
Anoufrieva, 642 F. Supp.2d 1060, 1084-85 (C.D. Cal. 2009); Burger, 325 F. Supp. 2d
1026, 1035 (N.D. Cal. 2004).

      In their Reply, Knowles and Reid assert that reconsideration of the Court’s prior
holding that attorneys’ fees are recoverable under RICO (see Dkt. No. 88-1 at 18) is
warranted, again reminding the Court of the developments in case law across the District
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 7 of 18
    Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 8 of 18 Page ID
                                     #:72555
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

and Circuit. Reply at 4, Dkt. No. 1063. They also argue that the distinction discussed by
NIC – i.e., between recoverable attorneys’ fees and non-recoverable ones depending on
the posture of the litigation, is inapposite, noting that there is no such distinction, but
rather a disagreement across Courts. Id. They contend that the cases cited by NIC are
irrelevant given that Knowles and Reid did not force NIC to incur any expenses – “not
legal fees, nor anything else.” Id. at 5. Accordingly, Knowles and Reid also attempt to
distinguish In re Outlaw Lab., arguing that the fact that NIC “paid no settlement makes
this RICO case different from” it. Id. at 6.

       Because Knowles and Reid identify a number of cases where courts refused to find
incurring legal fees as an injury under RICO, the Court rejects NIC’s argument regarding
the law of the case doctrine as it applies here, and instead analyzes the current legal
framework. Nonetheless, the Court agrees with NIC that attorneys’ fees are recoverable
in RICO claims.

      First, while “[w]hether incurring legal fees constitutes an injury to a plaintiff’s
‘business or property’ is a question as yet unanswered by the Ninth Circuit,” the Court is
hesitant to award too much weight to cases that have declined to recognize attorneys’ fees
as cognizable injuries under RICO. See Dunmore v. Dunmore, No. 2:11-CV-2867-MCE,
2013 WL 5569979, at *6 (E.D. Cal. Oct. 9, 2013), report and recommendation adopted,
No. 2:11-CV-2867-MCE, 2014 WL 466257 (E.D. Cal. Feb. 5, 2014).

       As the Court expressed in its earlier Order regarding Baca, “the Court declines to
read too much into the Ninth Circuit’s unpublished opinion declining to recognize legal
fees as a cognizable RICO injury, because it also did not affirmatively foreclose that
possibility.” Dkt. No. 81 at 18. Whereas other courts have relied on Baca despite its
lack of precedential value as an unpublished memorandum opinion, the Court declines to
do so here. Cf., Ogden v. Wells Fargo Bank, N.A., No. CV 14–3579 DMG (SH), 2015
WL 13413390, at *2 (C.D. Cal Feb. 20, 2015).

       Moreover, other Ninth Circuit cases declining to recognize attorneys’ fees as a
cognizable injury under RICO are easily distinguishable. For example, Holloway v.
Clakamas River Water, the court found that legal fees are not injuries under RICO in
light of Baca and because the plaintiff did not “establish that racketeering activity was the
proximate cause of her injury.” Holloway v. Clackamas River Water, No.
3:13-CV-01787-AC, 2014 WL 6998069, at *9 (D. Or. Sept. 9, 2014), report and
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 8 of 18
    Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 9 of 18 Page ID
                                     #:72556
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

recommendation adopted, No. 3:13-CV-01787-AC, 2014 WL 6998084 (D. Or. Dec. 9,
2014).

        Second, the Court is persuaded by In re Outlaw Lab.’s discussion of Bankers Trust
and Handeen as they relate to the instant question. In re Outlaw Lab., 2020 WL 1953584,
at *9 (discussing Bankers Trust, 859 F.2d at 1099, 1105 and Handeen, 112 F.3d at 1354
(8th Cir. 1997)).
           In Bankers Trust, the Second Circuit held that plaintiff's past legal
           fees could confer standing as to a RICO violation because those fees
           were incurred in fighting “frivolous lawsuits” initiated by the
           defendants, i.e., the very wrongful conduct that comprised the RICO
           claim. See Bankers Tr. Co. v. Rhoades (“Bankers Trust”), 859 F.2d
           1096, 1099, 1105 (2d Cir. 1988); accord Stochastic Decisions, Inc. v.
           DiDomenico, 995 F.2d 1158, 1167 (2d Cir. 1993) (“legal fees may
           constitute RICO damages when they are proximately caused by a
           RICO violation”). As Bankers Trust observed, the RICO statute
           “contains no special limitation on standing; all that is required is that
           plaintiff suffer injury in fact ... [i.e.,] that the plaintiff be ‘injured in
           his business or property by the conduct constituting the violation,’ ...
           and that the injury be caused by defendants’ RICO violation.” Bankers
           Trust, 859 F.2d at 1100 (quoting Sedima v. Imrex Co., 473 U.S. 479,
           495 (1985)). Likewise, in Handeen, the Eighth Circuit determined
           that “attorneys’ fees [ ] incurred in objecting to the [the scheme's]
           supposedly fraudulent claims” were concrete injuries within the
           meaning of RICO. Handeen v. Lemaire, 112 F.3d 1339, 1354 (8th
           Cir. 1997). The Handeen court relied on the fact that those fees were
           “proximately caused by a predicate act of racketeering.” Id.
    In re Outlaw Lab., 2020 WL 1953584, at *9.

       Much like in Handeen and In re Outlaw Lab., the attorneys’ fees were incurred in
the process of responding to and litigating the underlying Nilon suit. See Dkt. No. 1007
at ¶¶ 55-159. These fees are not a result of prosecuting a RICO claim, but rather, were
incurred as a “result of a predicate act of racketeering,” in this case, NTG’s fraudulent
conduct of allegedly recruiting individuals to commence lawsuits against NIC. In re
Outlaw Lab., 2020 WL 1953584, at *9, Dkt. No. 1059 at 8.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 9 of 18
      Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 10 of 18 Page ID
                                       #:72557
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                                  Date   Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

       Therefore, considering the instant facts giving rise to NIC’s claims against
Knowles and Reid and the lack of guidance from other courts,2 the Court finds that
attorneys’ fees of this sort constitute a cognizable injury under RICO.

ii.      Whether NIC’s Allegations Negate the Possibility of a RICO Injury

    The Court next assesses whether NIC sufficiently pleaded a RICO claim against
Knowles and Reid.

       Knowles and Reid advance two arguments: first that it was NIC’s own lack of
diligence that caused its harm, and second, that NIC’s claim fails as a matter of law. Dkt.
No. 1057 at 6. Knowles and Reid also contend that NIC cannot plead proximate
causation as a matter of law “without alleging facts sufficient to show that ‘someone’ –
though, not necessarily the plaintiff itself – actually ‘relied on the defendant’s
misrepresentations.” Id. (citing Bridge v. Phoenix Bond & Indemn. Co., 552 U.S. 639,
658 (2008). Because “[n]obody actually relied upon the demand letter,” demonstrated by
NIC filing an answer that denied the allegations in the underlying Nilon suit, NIC cannot
establish that their injuries were proximately caused by Knowles and Reid’s actions. Id.
(citing Dkt. No. 1007 at ¶¶ 63-74).

       In response, NIC argues that reliance is not an element of a RICO claim and
therefore it was not required to plead it in its fourth amended complaint. Dkt. No. 1059
at 15-16. NIC further contends that if it is an element of a RICO claim, that its
Complaint contains allegations of reliance. Id.



         2
        Some courts interpreting RICO’s statutory language have found attorneys’ fees and legal
expenses not to constitute an injury sufficient to confer standing under RICO. See Evans v. City of
Chicago, 434 F.3d 916, 931–32 (7th Cir.2006); overruled on other grounds by Hill v. Tangherlini, 724
F.3d 965 (7th Cir.2013); Engel v. Buchan, 778 F. Supp. 2d 846, 845 (N.D. Ill.2011); Kelley v. Watts,
2007 WL 3232080, at *2, 3 (E.D.Ark.2007); Kashelkar v. Rubin & Rothman, 97 F. Supp. 2d 383, 391
(S.D.N.Y.2000); Hotel, Motel, Restaurant & Hi–Rise Employees & Bartenders v. Pier 66 Co., 599
F.Supp. 761, 765 (S.D. Fla.1984). Other courts have found the opposite. See Handeen v. Lemaire, 112
F.3d 1339, 1354 (8th Cir. 1997); Kilper v. City of Arnold, Mo., 2009 WL 2208404, at *12 (E.D.
Mo.2009); Walter v. Palisades Collection, LLC, 480 F.Supp.2d 797 (E.D. Pa. 2007); Burger, 325
F.Supp.2d at 1035; Lauter, 642 F.Supp.2d at 1085 n. 33 (citing Burger, 325 F.Supp.2d at 1035, and
Handeen, 112 F.3d at 1354).
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 10 of 18
   Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 11 of 18 Page ID
                                    #:72558
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                             Date    Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

        NIC argues that it is the law of the case that reliance is not an element of a RICO
claim. Id. at 15-16 (citing Dkt. No. 157 at 13-14). Citing to Bridge, 553 U.S. at 659,
NIC claims that “evidence of reliance – while potentially relevant to establishing
proximate causation at trial – is not a required element of a RICO claim and therefore
does not permit judgment on the pleadings for its (alleged) absence from the Complaint.”
Id. at 16. According to NIC, other courts have “uniformly agreed that reliance is not an
element of a RICO claim.” Id. at 17 (citing In re Neurontin Mktg. & Sales Practices
Litig., 712 F.3d 21, 37 (1st Cir. 2013); In re Avandia Mktg., Sales Practices & Prod.
Liab. Litig., 804 F.3d 633, 645 (3d Cir. 2015); Biggs v. Eaglewood Mortg., LLC, 353 F.
App’x 864, 866 (4th Cir. 2009) (unpublished); St. Germain v. Howard, 556 F.3d 261, 263
(5th Cir. 2009). NIC claims that because reliance is not an element of a RICO claim, it is
not required to plead it in the fourth amended complaint (and that if it is, it did adequately
plead it). Id. at 17-18 (citing Johnson v. KB Home, 720 F. Supp. 2d 1109, 1119 (D. Ariz.
2010); Queen’s Med. Ctr. V. Kaiser Found. Health Plan, Inc., 948 F. Supp. 2d 1131,
1162 (D. Haw. 2013); Hoffman v. Zenith Ins. Co., No. SACV10355, 2010 WL
11558157, at *4 (C.D. Cal. Aug. 31, 2010).

      In their Reply, Knowles and Reid reassert that while reliance may not be an
element of a civil RICO claim, causation-in-fact and proximate cause are elements, and
therefore, NIC needed to have pled these elements with particularity. Reply at 3. They
argue that NIC’s Opposition “is mistaken in contending that NIC can avoid the need to
plead reasonable reliance (by someone, at least).” Id. at 7. Knowles and Reid then
discuss NIC’s failure to plead reliance by anyone, noting. Id. The Reply then discusses
each paragraph of the fourth amended complaint cited by NIC as part its attempt to
demonstrate elements of reliance. Lastly, they assert that when a complaint yields
speculation over causation, which they argue is prevalent in NIC’s allegations of reliance,
dismissal is warranted. Id. at 9 (citing Rouse v. United States Dep’t of State, 567 F.3d
408, 417 (9th Cir. 2009).

       At the center of the instant dispute is the effect that Bridge has had within the
District and Circuit on the necessary elements a party must prove to establish liability
under RICO. It is clear to the Court that reliance is not an element to sustain a cause of
action under RICO. Bridge, 553 U.S. at 648 (“Nothing on the face of the relevant
statutory provisions imposes such a requirement. Using the mail to execute or attempt to
execute a scheme to defraud is indictable as mail fraud, and hence a predicate act of

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 11 of 18
   Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 12 of 18 Page ID
                                    #:72559
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                                     Date    Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

racketeering under RICO, even if no one relied on any misrepresentation.”).3

        However, Bridge also established that while a plaintiff need not show “first-party”
reliance on a defendant's fraudulent acts to prevail, “none of this is to say that a RICO
plaintiff who alleges injury ‘by reason of’ a pattern of mail fraud can prevail without
showing that someone relied on the defendant's misrepresentations.” Bridge, 553 U.S. at
658, 659 (“Accordingly, it may well be that a RICO plaintiff alleging injury by reason of
a pattern of mail fraud must establish at least third-party reliance in order to prove
causation. ‘But the fact that proof of reliance is often used to prove an element of the
plaintiff's cause of action, such as the element of causation, does not transform reliance
itself into an element of the cause of action.’”) (citing Anza v. Ideal Steel Supply Corp.,
547 U.S. 451, 478 (2006).

       Courts within the District have subsequently interpreted Bridge to mean that
reliance is a “mile post on the road to causation.” Negrete v. Allianz Life Ins. Co. of N.
Am., 287 F.R.D. 590, 606 (C.D. Cal. 2012); In re WellPoint, Inc. Out-of-Network UCR
Rates Litig., 903 F. Supp. 2d 880, 915 (C.D. Cal. 2012) (citing Negrete, 287 F.R.D. at
606). Therefore, the Court finds that while NIC is not required to plead reliance as an
element of its RICO claim, it must, as part of alleging proximate cause, provide evidence
that someone relied on Knowles and Reid’s misrepresentations.

       Knowles and Reid claim that there was also no reliance by the court in the
underlying Nilon suit, and that at best, any attempt by NIC to show reliance is mere
speculation. Dkt. No. 1057 at 8-10. For example, they argue that when the court in
Nilon allowed leave to amend the pleadings in that case, there is no basis to conclude that
had he been aware of the misrepresentations, he would have done otherwise. Id. at 7.
The other instance – in which the court granted Nilon’s request to withdraw and
substituted Sandoval as the class representative – is insufficient to establish causation
between Knowles or Reid and the injury NIC alleges, even if this instance is a clearer
instance of a misrepresentation. Id. at 8. They also claim that NIC’s argument that it


         3
        The Court recognizes that some courts within the District have contemplated the applicability of
Bridge versus Anza when considering the predicate acts for a RICO claim. However, because the
predicate acts here are mail fraud (18 U.S.C. §§ 1341, 1349), wire fraud (18 U.S.C. §§ 1343, 1349),
extortion (18 U.S.C. § 1951), obstruction of justice (18 U.S.C. § 1503, 1512©)), bribery of a witness (18
U.S.C. § 201), and witness tampering (18 U.S.C. § 1512(b)), the Court finds that Bridge applies. .
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 12 of 18
   Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 13 of 18 Page ID
                                    #:72560
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

relied on NTG’s obeying rules, statutes, etc., “is not mail fraud or wire fraud” because
those require an affirmative, material misrepresentation. Reply at 8 (citing United States
v. Green, 592 F.3d 1057, 1064 (9th Cir. 2010).

       In response, NIC argues that it did plead allegations of reliance, even though it was
not required to. Dkt. No. 1059 at 19. To support that claim, it cites numerous points that
the Nilon court relied on specific misrepresentations by Knowles and Reid. Id. at 18-19
(citing paragraphs 121, 131, and 448-449 of the fourth amended complaint). These
include allegations of reliance by the court in Nilon (“NIC relied to its detriment on the
representations made by the NTG Defendants, Nilon, and Sandoval”) and by NIC itself
(“Plaintiff NIC reasonably relied on NTG—licensed attorneys—to obey and properly
assert statutes, court orders, court rules, rules of evidence, written agreements,
representations to the court by officers of the court, ethical rules, and representations
made under oath to the court by NTG’s attorneys, agents, and clients.”). Dkt. No. 1007 at
¶¶ 448-449.

       The Court finds these allegations of reliance and causation sufficient, especially
given that a Rule 12(c) motion is analyzed under Rule 12(b), and therefore, that NIC’s
allegations do not negate the possibility of a RICO injury. Moreover, the Court finds
these allegations sufficient under Rule 9(b).

       Both parties disputed whether Federal Rule of Civil Procedure 9(b) required that
NIC plead its RICO claims with specificity. Dkt. Nos. 1076 and 1077. Rule 9(b)
requires that “the circumstances constituting fraud...be stated with particularity.” Fed. R.
Civ. P. 9(b). But this requirement does not extend to the entire RICO claim – rather, only
the predicate acts of mail or wire fraud must be pled under 9(b). See Alan Neuman
Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988) (dismissing RICO
claims because predicate acts of mail and wire fraud were not plead with specificity
required by Rule 9(b)). Therefore, Courts may dismiss RICO claims either under Rules
8(a) or 9(b), depending on which aspect of the allegation fails. Eclectic Props. East,
LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014) (affirming dismissal
of RICO claim under Federal Rule 8(a) and 9(b) for failure to support a plausible
inference that defendants had the required specific intent to defraud).

       Ninth Circuit precedent is clearly contrary to Reid and Knowles’ assertions that the
entire claim must be pled with particularity. Here, NIC alleges in its complaint more than
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 13 of 18
   Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 14 of 18 Page ID
                                    #:72561
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                                     Date   Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

mere conclusory statements regarding who, how, and why they relied on Knowles, Reid,
and NTG’s misrepresentations. Cf. In re Wellpoint, 903 F. Supp. 2d at 915 (“With
respect to RICO reliance, the CTAC contains only the lone conclusory allegation that “to
the extent that a showing of reliance is required, Provider Plaintiffs and the Provider
Class reasonably relied on the fraudulent scheme...”) (finding that the operative
complaint contained only one conclusory allegation of reliance for a RICO conspiracy
and was therefore insufficient to withstand a motion to dismiss).

       Further, to the extent that these injuries are too speculative, the Court questions
Reid and Knowles’ reliance on Imagineering, Inc. v. Kiewit Pac. Co., 976 F.2d 1303 (9th
Cir. 1992). Reed and Knowles cite Imagineering for the proposition that speculation over
causation results in non-compensable injuries under RICO. Dkt. No. 1076 at 1. But, in
Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1055 (9th Cir. 2008), the Ninth
Circuit recognized that the Imagineering court’s decision was predicated on no longer
valid law: “In Diaz v. Gates, 420 F.3d 897, 900 (9th Cir. 2005) (en banc), we held that an
injury is compensable under RICO if the injury constitutes “harm to a specific business or
property interest” and if the alleged business or property interest is cognizable under state
law.” Newcal, 513 F.3d at 1055. Moreover, the applicable analysis in determining
whether the proximate cause analysis is met indicates that NIC’s allegations of causation
are not too attenuated.4

       Reid and Knowles’ claims that the injuries are too speculative to be proximately
caused by their conduct likewise fail. Regarding speculative injuries and proximate
cause, the key distinction in Anza, Bridge, and Hemi Group, LLC v. City of New York,
559 U.S. 1 (2010) was whether another party suffered more direct injuries than the
plaintiff. Painters & Allied Trades Dist. Council 82 Health Care Fund v. Takeda Pharm.
Co. Ltd., 943 F.3d 1243, 1250 (9th Cir. 2019), cert. denied, 207 L. Ed. 2d 171 (June 8,
2020), and cert. denied, 207 L. Ed. 2d 171 (June 8, 2020). Given that proximate cause is


         4
         Three non-exhaustive factors to be considered in determining whether the RICO proximate
causation requirement has been met include “(1) whether there are more direct victims of the alleged
wrongful conduct who can be counted on to vindicate the law as private attorneys general; (2) whether it
will be difficult to ascertain the amount of the plaintiff's damages attributable to defendant's wrongful
conduct; and (3) whether the courts will have to adopt complicated rules apportioning damages to
obviate the risk of multiple recoveries.” Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1148
(9th Cir. 2008) (citations omitted).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 14 of 18
   Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 15 of 18 Page ID
                                    #:72562
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                               Date   Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

“a flexible concept that does not lend itself to a black-letter rule that will dictate the result
in every case”, Bridge, 553 U.S. at 648, the Court struggles to see how Reid’s and
Knowles’ actions in the underlying Nilon case did not lead to NIC’s RICO damages.

       For example, regarding the false statements in the underlying Nilon action, the
Fourth Amended Complaint alleges the following:
       Judge Burns’ August 22, 2014 order relying on false statements of fact allowed the
       Underlying Action to continue for another nine months, which increased litigation
       costs for NIC, sapped NIC’s resources, and maintained pressure on NIC to settle in
       furtherance of NTG’s scheme to defraud NIC. Based on Judge Burns’ August 22,
       2014 ruling (which relied on the false Sandoval documents), the matter proceeded
       into expert discovery, wherein NIC was obligated to incur substantially more legal
       fees and costs.
Dkt. No. 1007 ¶ 131. Regardless of whether the court would have instead dismissed the
case based on the knowledge of Sandoval’s misrepresentations, it is clear that the
extension of a case with no merit cost NIC significant attorneys’ fees. Dismissal of the
case itself is not required – prolonging of a case by one day meant that NIC incurred
additional legal fees.

       In another instance of NIC’s alleged reliance, Knowles and Reid believe that in
order for NIC to demonstrate some causal link between the alleged scheme and NIC’s
response, it had to rely on the substantive assertions in the demand letters. Dkt. No. 1076
at 4-5. Because NIC flatly denied the claims in those letters, Knowles and Reid claim
that NIC could not have relied on them. Id. But it does not follow that to demonstrate
causation between the attorneys’ fees and these letters, NIC had to accede to the demands
in the letter.

       Whether the injuries are directly related to the underlying conduct depends on
whether they were a foreseeable and natural consequence of the same conduct. Bridge,
553 U.S. at 658. It is clear to the Court that as a result of Reid’s and Knowles’ actions,
NIC was forced to expend attorneys’ fees to defend itself. Further, unlike Hemi Group
and Anza, NIC is the party that suffered the most direct damages. Thus, the Court finds
that the allegations of NIC’s injuries are not speculative, and that NIC plausibly alleges
its RICO claims against them.

iii.     Whether RICO authorizes Private Equitable Relief
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                           Page 15 of 18
   Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 16 of 18 Page ID
                                    #:72563
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

       Knowles and Reid next argue that the RICO statute does not authorize private
equitable relief. They cite to the Court’s earlier Order granting partial summary
judgment, in which the Court found that NIC did not have standing to seek injunctive
relief. Dkt. No. 1057 at 11 (citing Dkt. No. 552 at 8). Knowles and Reid also cite to
Religious Tech. Ctr. v. Wollersheim for the same proposition. Id. (citing Religious Tech.
Ctr. V. Wollersheim, 796 F.2d 1076, 1088 (9th Cir. 1986). According to Knowles and
Reid, “[f]or this reason alone, judgment on the pleadings is warranted regarding the
requested equitable remedies that are unavailable under RICO.” Id.

       In response, NIC contends that it does not seek injunctive relief through its RICO
claim. Dkt. No. 1059 at 23. It also notes that the it informed Knowles and Reid of this
issue, and that the Court need not address the same because it has already dismissed
NIC’s request injunctive relief from the case. Id. (citing Dkt. No. 552).

       In their Reply, Knowles and Reid reassert that NIC does not have standing under
Article to pursue an injunction, and even if they did, the RICO statute would not allow
for equitable relief here. Reply at 11.

       The Court agrees with NIC. Injunctive relief appears as part of Count Four, for
violations of California Business and Professions Code Section 17200. Dkt. No. 1007 ¶¶
467, 472. Because NIC does not request injunctive relief as a part of its relief requested
for violations of the RICO statute, the Court finds that judgment on the pleadings is
unwarranted here.

      Therefore, having found that attorneys’ fees are recoverable under RICO, that
under Bridge, reliance is not an element of a RICO claim but that evidence of reliance is,
and was sufficiently pleaded in the complaint, and finally, that NIC does not request
injunctive relief as a form of relief under its RICO cause of actions, the Court DENIES
Knowles and Reid’s request for judgment on the pleadings on NIC’s RICO claim.

C.       Judgment as a Matter of Law on NIC’s California UCL Claim

      Knowles and Reid argue that because private parties can only seek equitable relief
and restitution, not damages, under the UCL, and because NIC’s counsel has stated they
do not opposed dismissal of their UCL claim, they are entitled to judgment as a matter of
law. Dkt. No. 1057 at 12. They also note that nothing in the operative complaint alleges
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 16 of 18
   Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 17 of 18 Page ID
                                    #:72564
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

that Knowles or Reid have obtained any property that was ever taken from them, and
therefore, no restitution is available. To support their claim and in addition to referencing
the Court’s earlier Order, Knowles and Reid also cite to the statute and various case law
for the proposition. Id. (citing Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th
1134, 1150 (2003) and Cal. Bus. & Prof. Code. §§ 17203, 17204).

       In response, NIC notes that it does not oppose request, but clarifies that “[a]t the
outset, NIC never sought disgorgement or restitution under the UCL claim” because it
never paid any money to NTG. Dkt. No. 1059 at 23. NIC adds that it had interpreted the
Court’s earlier Order dismissing NIC’s only form of relief available under the UCL as a
dismissal of the UCL claim, but nonetheless listed the UCL claim in its fourth amended
complaint “only as a vestige of the earlier pleading.” Id.

      In its Reply, Knowles and Reid first take issue with NIC’s contention that they did
not provide NIC’s position in the brief, and second, assert that these accusations are not
only without merit, but also tactical. Reply at 12.

       The Court notes that there is disagreement between Knowles and Reid and NIC
over what they discussed during their meet and confer, but nonetheless finds that the
parties are in accord on this issue. Knowles, Reid, and NIC agree that restitution is
impossible here because Knowles and Reid never took anything from NIC. They also
agree regarding the effect of the Court’s earlier Order (Dkt. No. 552) on NIC’s California
UCL claim, even if NIC believes it was wrongly decided. Lastly, NIC agreed during its
meet and confer that the claim should be dropped.

       Given the significant agreement between both parties on matters of substance
related to the UCL claim, the Court GRANTS Knowles and Reid’s request for judgment
as a matter of law on their UCL claim. Where – as here – there is agreement between the
parties, the Court again urges decorum and requests that parties refrain from ad hominem
or otherwise baseless attacks against counsel.

                                   IV. CONCLUSION

       For the foregoing reasons, the Court the Court GRANTS in part and DENIES in
part the motion. The Court GRANTS Knowles and Reid’s request for judgment as a
matter of law on NIC’s California UCL claim, but DENIES their request for the same on
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 17 of 18
   Case 8:15-cv-02034-JVS-JCG Document 1078 Filed 11/23/20 Page 18 of 18 Page ID
                                    #:72565
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                                       Date   Nov. 23, 2020
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

NIC’s RICO claim. The Court also GRANTS both requests for judicial notice.
.

                 IT IS SO ORDERED.




                                                                                           :       0

                                                      Initials of Preparer      lmb/rrp




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                  Page 18 of 18
